 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CASSANDRA B. CHARLES,                             No. 2:19-cv-02555 KJM AC PS
12                       Plaintiff,
13           v.                                         ORDER
14    U.S. OFFICE OF PERSONNEL
      MANAGEMENT, et al.,
15
                         Defendants.
16

17

18          Plaintiff is proceeding in this action pro se. This matter was accordingly referred to the

19   undersigned by E.D. Cal. 302(c)(21). Plaintiff has filed a request for leave to proceed in forma

20   pauperis (“IFP”), and has submitted the affidavit required by that statute. See 28 U.S.C.

21   § 1915(a)(1). The motion to proceed IFP will therefore be granted.

22                                             I. SCREENING

23          The federal IFP statute requires federal courts to dismiss a case if the action is legally

24   “frivolous or malicious,” fails to state a claim upon which relief may be granted, or seeks

25   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2).

26   Plaintiff must assist the court in determining whether or not the complaint is frivolous, by drafting

27   the complaint so that it complies with the Federal Rules of Civil Procedure (“Fed. R. Civ. P.”).

28   The Federal Rules of Civil Procedure are available online at www.uscourts.gov/rules-
                                                        1
 1   policies/current-rules-practice-procedure/federal-rules-civil-procedure.
 2           Under the Federal Rules of Civil Procedure, the complaint must contain (1) a “short and
 3   plain statement” of the basis for federal jurisdiction (that is, the reason the case is filed in this
 4   court, rather than in a state court), (2) a short and plain statement showing that plaintiff is entitled
 5   to relief (that is, who harmed the plaintiff, and in what way), and (3) a demand for the relief
 6   sought. Fed. R. Civ. P. 8(a). Plaintiff’s claims must be set forth simply, concisely and directly.
 7   Fed. R. Civ. P. 8(d)(1). Forms are available to help pro se plaintiffs organize their complaint in
 8   the proper way. They are available at the Clerk’s Office, 501 I Street, 4th Floor (Rm. 4-200),
 9   Sacramento, CA 95814, or online at www.uscourts.gov/forms/pro-se-forms.
10           A claim is legally frivolous when it lacks an arguable basis either in law or in fact.
11   Neitzke v. Williams, 490 U.S. 319, 325 (1989). In reviewing a complaint under this standard, the
12   court will (1) accept as true all of the factual allegations contained in the complaint, unless they
13   are clearly baseless or fanciful, (2) construe those allegations in the light most favorable to the
14   plaintiff, and (3) resolve all doubts in the plaintiff’s favor. See Neitzke, 490 U.S. at 327; Von
15   Saher v. Norton Simon Museum of Art at Pasadena, 592 F.3d 954, 960 (9th Cir. 2010), cert.
16   denied, 564 U.S. 1037 (2011).
17           The court applies the same rules of construction in determining whether the complaint
18   states a claim on which relief can be granted. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (court
19   must accept the allegations as true); Scheuer v. Rhodes, 416 U.S. 232, 236 (1974) (court must
20   construe the complaint in the light most favorable to the plaintiff). Pro se pleadings are held to a
21   less stringent standard than those drafted by lawyers. Haines v. Kerner, 404 U.S. 519, 520
22   (1972). However, the court need not accept as true conclusory allegations, unreasonable
23   inferences, or unwarranted deductions of fact. Western Mining Council v. Watt, 643 F.2d 618,
24   624 (9th Cir. 1981). A formulaic recitation of the elements of a cause of action does not suffice
25   to state a claim. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-57 (2007); Ashcroft v. Iqbal,
26   556 U.S. 662, 678 (2009).
27           To state a claim on which relief may be granted, the plaintiff must allege enough facts “to
28   state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim has
                                                          2
 1   facial plausibility when the plaintiff pleads factual content that allows the court to draw the
 2   reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at
 3   678. A pro se litigant is entitled to notice of the deficiencies in the complaint and an opportunity
 4   to amend, unless the complaint’s deficiencies could not be cured by amendment. See Noll v.
 5   Carlson, 809 F.2d 1446, 1448 (9th Cir. 1987), superseded on other grounds by statute as stated in
 6   Lopez v. Smith, 203 F.3d 1122 (9th Cir.2000)) (en banc).
 7          A. The Complaint
 8          Plaintiff brings suit against the U.S. Office of Personnel Management and multiple other
 9   federal agencies. ECF No. 1. Plaintiff’s 331-page complaint is a compilation of multiple
10   complaint forms and subpoena forms. Id. Each title page indicates that this suit is brought under
11   Title VII of the Civil Rights Act of 1964 for employment discrimination, and the box “failure to
12   employ me” is checked. See, e.g., Id. at 6. Plaintiff alleges that between January and August of
13   2019, she applied for 19 jobs on USAJOBS.COM, submitting her DD214, college transcripts,
14   writing sample, SF50, SF15, and statement of disability from the social security office. Id. at 54.
15   Plaintiff alleges that in response to all 19 applications she received a notice from human resources
16   that she was not eligible for the position. Id. The education requirement for each job was a
17   Bachelor of Science and/or a Master’s degree, and plaintiff holds both a Bachelor of Science and
18   a Master of Arts degree. Id. Plaintiff alleges that the human resources departments in each
19   agency committed age discrimination by failing to pass her applications along to the hiring
20   manager for consideration. Id. Plaintiff was born in 1957. Id. at 72.
21          B. Analysis
22          The court must reject plaintiff’s complaint because it does not comply with Fed. R. Civ. P.
23   8 and fails to state a claim upon which relief can be granted. The complaint does not contain a
24   “short and plain” statement setting forth the basis for plaintiff’s entitlement to relief, even though
25   this is required by Fed. R. Civ. P. 8(a)(1)-(3). First, plaintiff’s 331-page complaint appears to be
26   a combination of multiple different complaints, with pages mixed together, making it difficult to
27   decipher. The disjointed nature of the complaint does not meet the requirements of Rule 8
28   ////
                                                        3
 1   because it is difficult to comprehend and because it is not specific with respect to which
 2   allegations apply to which defendants.
 3          Second, plaintiff alleges that defendants violated Title VII by practicing age
 4   discrimination in failing to hire her, but she does not allege a single fact other than her age to
 5   demonstrate a discriminatory motive. A prima facie case of discriminatory failure to hire requires
 6   a showing that: (1) plaintiff belongs to a protected class; (2) she was qualified for the position; (3)
 7   she was rejected despite her qualification; and (4) the position remained open. McDonnell
 8   Douglas Corp. v. Green, 411 U.S. 792, 802 (1973). Plaintiff does not make the required
 9   allegations. Although she alleges that she met the educational requirements for each job, it is not
10   clear the she met all other requirements for each job at issue. Further, plaintiff does not allege
11   facts demonstrating that each job remained open after she was rejected. Accordingly, the
12   complaint does not state a prima facie claim for age discrimination under Title VII.
13                                  II. AMENDING THE COMPLAINT
14          If plaintiff chooses to amend the complaint, the amended complaint must contain a short
15   and plain statement of plaintiff’s claims as to each defendant. The allegations of the complaint
16   must be set forth in sequentially numbered paragraphs, with each paragraph number being one
17   greater than the one before, each paragraph having its own number, and no paragraph number
18   being repeated anywhere in the complaint. Each paragraph should be limited “to a single set of
19   circumstances” where possible. Rule 10(b). As noted above, forms are available to help
20   plaintiffs organize their complaint in the proper way. They are available at the Clerk’s Office,
21   501 I Street, 4th Floor (Rm. 4-200), Sacramento, CA 95814, or online at
22   www.uscourts.gov/forms/pro-se-forms.
23          The amended complaint must not force the court and the defendants to guess at what is
24   being alleged against whom. See McHenry v. Renne, 84 F.3d 1172, 1177 (9th Cir. 1996)
25   (affirming dismissal of a complaint where the district court was “literally guessing as to what
26   facts support the legal claims being asserted against certain defendants”). The amended
27   complaint must not require the court to spend its time “preparing the ‘short and plain statement’
28   which Rule 8 obligated plaintiffs to submit.” Id. at 1180. The amended complaint must not
                                                         4
 1   require the court and defendants to prepare lengthy outlines “to determine who is being sued for
 2   what.” Id. at 1179.
 3          Also, the amended complaint must not refer to a prior pleading in order to make plaintiff’s
 4   amended complaint complete. An amended complaint must be complete in itself without
 5   reference to any prior pleading. Local Rule 220. This is because, as a general rule, an amended
 6   complaint supersedes the original complaint. See Pacific Bell Tel. Co. v. Linkline
 7   Communications, Inc., 555 U.S. 438, 456 n.4 (2009) (“[n]ormally, an amended complaint
 8   supersedes the original complaint”) (citing 6 C. Wright & A. Miller, Federal Practice &
 9   Procedure § 1476, pp. 556-57 (2d ed. 1990)). Therefore, in an amended complaint, as in an
10   original complaint, each claim and the involvement of each defendant must be sufficiently
11   alleged. Plaintiff must allege facts sufficient to support her claim.
12                                III. PRO SE PLAINTIFF’S SUMMARY
13          It is not clear that this case can proceed in federal court. You do not allege enough facts
14   to make a claim for age discrimination under Title VII of the Civil Rights Act. Also, your 331-
15   page complaint is too long and appears to consist of multiple complaints put together, which
16   makes it difficult to understand. You need to submit one complaint, with clear allegations against
17   each individual defendant.
18          You are being given 30 days to submit an amended complaint. If you submit an amended
19   complaint, it needs to explain in simple terms what laws or legal rights of yours were violated, by
20   whom and how, and how those violations impacted you. The complaint must state enough facts
21   to support your legal claim: you must state facts demonstrating as to each alleged instance of
22   discriminatory failure to hire that (1) you belonged to a protected class; (2) you met all
23   qualifications for the position; (3) you were rejected despite your qualifications; and (4) the
24   position remained open after you were rejected. If you do not submit an amended complaint by
25   the deadline, the undersigned will recommend that the case be dismissed.
26                                           IV. CONCLUSION
27          Accordingly, IT IS HEREBY ORDERED that:
28      1. Plaintiff’s request to proceed in forma pauperis (ECF No. 2) is GRANTED;
                                                        5
 1      2. Plaintiff shall have 30 days from the date of this order to file an amended complaint that
 2         names defendants who are amenable to suit, and which complies with the instructions
 3         given above. If plaintiff fails to timely comply with this order, the undersigned may
 4         recommend that this action be dismissed.
 5   DATED: December 30, 2019
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      6
